Citation Nr: 1216444	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to May 1968.  He died in January 2007, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that correspondence was sent to the Appellant in April 2012 to clarify her hearing request.  Later that month, she responded that she did not wish to appear at a hearing, and wanted the Board to consider her case based on the evidence of record.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, and for the reasons detailed below, the Board finds that further development is required in order to comply with the duty to assist.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  

In the context of a claim for service connection for cause of death/dependency and indemnity compensation benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Complete notice has not yet been provided.  The appellant has not been informed that the Veteran was service-connected for anxiety reaction or how to substantiate a claim based on a disability that was not service-connected--either on a direct or secondary basis.   

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's death certificate lists his immediate cause of death as gastroenteritis, and that the approximate interval between onset and death was "several days."  No underlying cause of death is listed.

The Board notes as part of a VA Form 21-4142 (Authorization and Consent to Release Information to VA) the Appellant indicated that the Veteran had received medical treatment from various VA facilities, as well as from a Dr. W from July 2006 to January 2007.  A post-it note to this form states that treatment records were not needed from Dr. W.  However, no explanation for this decision is listed in the record.  Moreover, such treatment records do appear to be pertinent to the resolution of this claim, especially as Dr. W is listed as the person who signed the Veteran's death certificate.  Therefore, the Board finds that an attempt must be made to obtain these records.  In addition, it does not appear that all identified VA records were requested.  Consequently, a remand is required in this case.

The Board further notes that, at the time of his death, the Veteran was service connected for anxiety reaction, evaluated as 50 percent disabling.  He was not service connected for gastroenteritis or any other medical disability.  The record also reflects he had multiple nonservice-connected medical conditions to include hypertension, cardiovascular disease, diabetes mellitus, and peripheral vascular disease.  He was in receipt of special monthly pension based on the need for aid and attendance.  However, his service treatment records reflect he was evaluated for acute gastroenteritis in April 1962 while on active duty.  No competent medical opinion is of record which addresses whether the disability that was identified as the cause of death is related to acuter gastroenteritis in service.  The Board finds that a competent medical opinion is necessary in order to address this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that the Appellant has intimated that the Veteran's service-connected anxiety reaction contributed to his death.  In other words, it appears she contends that the gastroenteritis was secondary to the anxiety reaction.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The Board finds that a competent medical opinion is also required to address this matter.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide notice to the appellant pursuant to Hupp v. Nicholson, which informs her that the Veteran was service-connected for anxiety reaction and how to substantiate her claim based on a disability that was not service-connected either on a direct or secondary basis.

2.  Request all VA medical records pertaining to treatment of the Veteran from the Birmingham VA Medical Center.  The appellant reported that he was treated there from 1968.

3.  The AMC/RO should follow-up on the Appellant's November 2007 VA Form 21-4142 indicating the Veteran received treatment from Dr. W from July 2006 to January 2007.  She should be requested to provide an updated authorization to release information if necessary.  The Appellant should also be requested to identify any other medical care providers who treated the Veteran prior to his death.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be made available to a VA medical clinician to promulgate an opinion regarding the cause of the Veteran's death.

The clinician must express an opinion as to whether it is as likely as not (50 percent or greater probability) that the gastroenteritis which was the immediate cause of the Veteran's death began in or is related to his active service, to include his in-service treatment for acute gastroenteritis in April 1962.

The examiner must also express an opinion as to whether it is as likely as not that the gastroenteritis which was the immediate cause of the Veteran's death was at least as likely as not caused or aggravated by the Veteran's service-connected anxiety reaction.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gastroenteritis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected anxiety reaction disability.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the aforementioned medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


